Gary, J. The defendants in error seem to have abandoned this case (as no brief has been filed by them, although by stipulation they took time to do so), and with good reason, for the dissolution of an injunction on demurrer to the bill furnishes no ground for assessing damages for the services of the attorney, as such services have no special reference to the injunction, but are in general defense of the suit. McQuown v. Law, 18 Ill. App. 34, and cases there cited. There is no decree disposing of the bill which asks general relief besides the injunction. The order sustains the demurrer only, and then stops, except the decree of the 850 damages was afterward entered. The decree is reversed, but there is nothing to remand. The case itself is, so far as this record shows, still pending. Whether the demurrer should have been sustained or not is not a question here until there is a final decree. Frederick v. Conn. R. S. Bk., 106 Ill. 147. Decree reversed.